Citation Nr: 1043656	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
headaches.

2.  Entitlement to a rating in excess of 20 percent for residuals 
of fracture of the cervical spine at the C2 level.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected cervical spine 
and/or headache disability(ies), to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 
1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2006 rating decision in which the RO continued a 10 
percent rating for the Veteran's service-connected headaches and 
a 20 percent rating for his cervical spine disability.  The 
Veteran filed a notice of disagreement (NOD) in February 2007, 
and the RO issued a statement of the case (SOC) in July 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2007.  

In July 2008, the Board remanded each of these claims to the RO 
so that the Veteran could be scheduled for a Board video-
conference hearing in accordance with his request.  In September 
2008, the Veteran testified during the requested Board hearing 
before the undersigned Veterans Law Judge; a transcript of that 
hearing is of record. 

In December 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing some of the 
requested action, the AMC continued the denial of each claim (as 
reflected in a March 2010 supplemental SOC (SSOC)), and returned 
these matters to the Board for further appellate consideration.  

For the reasons expressed below, the Board has recharacterized 
the appeal as encompassing, in addition to the matters noted 
above, the matter of the Veteran's entitlement to TDIU due to 
service-connected cervical spine and/or headache disabilities (as 
reflected on the title page).  These matters are being remanded 
to the RO via the AMC, for additional action.  VA will notify the 
appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes, as noted to in 
the December 2008 Board remand, that the Veteran has raised 
claims for service connection for tinnitus and for depression, to 
include as secondary to his service-connected disabilities.  
However, as these claims have not been adjudicated by the RO, the 
Board does not have jurisdiction over them and they are referred 
to the RO for appropriate action.  



REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As noted in the December 2008 remand, the Veteran submitted a VA 
Form 21-4142 (Authorization and consent to Release Information to 
VA) (dated in August 2006) for treatment records from Dr. 
Multari, his primary care physician.  In the remand, the Board 
instructed the RO to assist the Veteran in obtaining these 
records following the procedures set forth in 38 C.F.R. § 3.159.  
If a more current authorization was required to obtain these 
records, the RO was instructed to specifically request that the 
Veteran provide a current signed authorization.  A review of the 
claims file does not reflect that the RO attempted to obtain 
records from Dr. Multari or requested that the Veteran submit a 
more current authorization.  Hence, remand of the claims for 
increase, consistent with Stegall, is warranted. 

In the December 2008 remand, the Board also requested that the 
Veteran be scheduled for VA neurological and orthopedic 
examinations to assess the current severity of his cervical spine 
and headache disabilities.  VA examinations were conducted in 
December 2009, but for the reasons explained below, these 
examinations did not fully respond to the Board's remand 
directives.  

As regards the Veteran's headache disability, the neurological 
examiner was asked to characterize the Veteran's headaches as 
described in the rating criteria and to render an opinion as to 
whether it was possible to distinguish the symptoms and effects 
of the Veteran's service-connected headaches from those 
attributable to any post-service motor vehicle accident (MVA).  
[Parenthetically, the Board notes that the Veteran reported that 
his headache and cervical spine disabilities were aggravated by 
injuries sustained in a February 1984 fist fight, a February 1994 
MVA in which the driver hit him in the head, a July 1994 MVA in 
which his wife hit him with an automobile, and an October 1997 
MVA in which he hit a deer.]  

On remand, the December 2009 VA neurological examiner noted that 
the Veteran reported daily prostrating attacks in which he had to 
lie down to relieve cervical spine pressure, but the physician, 
himself, made no comment regarding the frequency and severity of 
the Veteran's headaches nor did the physician render an opinion 
as to whether the symptoms related to the service-connected 
injury could be distinguished from those related to post-service 
injuries.  

As regards the Veteran's cervical spine disability, the Board 
points out that when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating for functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R.§ 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the December 2008 remand, the orthopedic examiner was asked to 
render specific findings pertinent to the DeLuca factors.  
Although the December 2009 VA examiner conducted range of motion 
testing and noted a flare-up of pain at the endpoints, the 
examiner did not comment on whether there was any objective 
evidence of weakness, excess fatigability, and/or incoordination.  
The examiner also did not comment on to what extent the Veteran 
experienced likely functional loss of the cervical spine due to 
pain and/or any of the other symptoms noted above during flare-
ups and/or with repeated use.  The examiner also failed to 
comment on whether the cervical spine symptoms related to the 
service-connected injury could be distinguished from those 
related to post-service injuries.  

The Board again emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  

The Board also points out that the Veteran filed a claim for a 
TDIU in July 2003, which was previously referred to the RO for 
appropriate action.  SSA records reflect that the Veteran was 
determined disabled due to a cervical spine disability and a mood 
disorder.  An April 2006 letter from Dr. Multari reflects that 
the Veteran was diagnosed with degenerative disc disease (DDD) of 
the cervical and thoracic spine, spinal cord stenosis, chronic 
cephalgia, dyslipidemia, gastrointestinal reflux disease and 
depression.  The doctor opined that the Veteran was totally 
disabled for any kind of employment.  

Given the Veteran's allegations that he is unemployable due, at 
least in part, to his service-connected headache and/or cervical 
spine disabilities, and medical evidence indicating he is totally 
disabled, the Board finds that the claim for a TDIU is 
essentially a component of the claims for higher ratings on 
appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding 
that where a Veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).

Hence, after giving the Veteran an opportunity to file a formal 
claim for a TDIU due to the service-connected disabilities under 
consideration, and completing the other actions noted below, 
adjudicate the matter of the Veteran's entitlement to a TDIU due 
to service-connected disabilities, in the first instance, to 
avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Furthermore, given the evidence outlined above, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU due to service- 
connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
(holding that where an appellant presents evidence of 
unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on his 
ability to work).

Accordingly, to obtain all pertinent findings needed to properly 
evaluate each claim on appeal, the RO should arrange for the 
Veteran to undergo VA neurological, orthopedic, and general 
medical examinations, by appropriate physicians, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for any scheduled VA examination(s), without good cause, shall 
result in denial of the claims for increase ratings and the claim 
for a TDIU (which is considered a claim for increase).  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id. If the Veteran fails to 
report to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of the 
date and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
includes VA outpatient treatment records from the Butler VA 
Medical Center (VAMC) dated in June and July 2006.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for the Veteran's 
headaches and cervical spine from the Butler VAMC since July 
2006, following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before each examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
letter should also inform the Veteran of the information and 
evidence necessary to establish his claim for a TDIU, and should 
specifically request that the Veteran provide signed, current 
authorizations to enable it to obtain relevant records from Dr. 
Multari (referenced above).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of each claim for higher rating 
should include consideration of whether further "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found), consistent with Hart v. Mansfield, 21 
Vet. App. 505 (2007) is appropriate.  Moreover, the RO's 
adjudication of the claim for a TDIU due to service-connected 
headache and/or cervical spine disability(ies) should include 
consideration of whether the criteria for award of a TDIU on an 
extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected headache and/or cervical spine 
disability(ies).  

2.  The RO should obtain from the Butler VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since July 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claims for 
increased ratings for headache and cervical 
spine disabilities, as well as the claim for 
a TDIU due to service-connected headache 
and/or cervical spine disability(ies), to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b).

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
service-connected headache and/or cervical 
spine disability(ies).  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).  The RO should 
specifically request that the Veteran 
provide signed, current authorizations 
to enable it to obtain all relevant 
treatment records from Dr. Multari 
(i.e., since December 2004).  

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic, neurological, and general medical 
examinations, by appropriate physicians, at a 
VA medical facility.  Specifically as regards 
the cervical spine, the neurological 
examination should be conducted first, and 
that examination report should be made 
available to the VA orthopedic examiner, and 
the general medical examiner, in conjunction 
with his or her examination of the Veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.  Each physician should 
set forth all examination findings, along 
with a complete rationale for the conclusions 
reached, in a printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment on the frequency 
or extent, as appropriate, of all 
neurological impairment associated with the 
Veteran's cervical spine.  With respect to 
each such diagnosed impairment, the whether 
such constitutes a separately ratable 
neurological manifestation of cervical spine 
disability, disability (in addition to 
orthopedic disability) as a manifestation of 
the service-connected cervical spine 
disability.

As regards the Veteran's service-connected 
headaches, the neurological examiner should 
describe the frequency and extent of the 
Veteran's headaches.  Specifically, the 
physician should indicate whether the 
Veteran's headaches (a) are manifested by 
characteristic prostrating attacks averaging 
1 in 2 months over the last several months, 
(b) are manifested by characteristic 
prostrating attacks occurring on an average 
once a month over the last several months, or 
(c) consist of very frequent, completely 
prostrating and prolonged attacks productive 
of severe economic inadaptability.

The examiner should also offer comment as to 
whether it is possible to distinguish the 
symptoms and effects of the Veteran's 
service-connected headaches from those 
attributable to any post-service MVA or 
injury.  If it is not medically possible to 
do so, the examiner should clearly so state, 
indicating that the above-noted findings are 
indicative of the Veteran's overall 
impairment associated with headaches.

Orthopedic examination - The physician 
should conduct range of motion testing of the 
cervical spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The physician should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
cervical spine due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the cervical 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.

Considering all neurological and orthopedic 
examination findings, the examiner should 
render findings particularly responsive to the 
criteria for rating intervertebral disc 
disease-specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  If 
the Veteran has incapacitating episodes 
associated with his cervical spine disability, 
the examiner should specify whether, over the 
past 12 months, such episodes have had a total 
duration of (a) at least one week, but less 
than weeks; (b) at least 2 weeks, but less 
than 4 weeks; (c) at least 4 weeks but less 
than 6 weeks; or (d) at least 6 weeks.  

The examiner should also offer comment as to 
whether it is possible to distinguish the 
symptoms and effects of the Veteran's 
service-connected residuals of fracture of 
the cervical spine, C2, from those 
attributable to any post-service MVA or 
injury.  If it is not medically possible to 
do so, the examiner should clearly so state, 
indicating that the above-noted findings are 
indicative of the Veteran's overall cervical 
spine impairment.

General medical examination - Considering 
all manifestations of the Veteran's service-
connected cervical spine and headache 
disabilities, the physician should render an 
opinion, based upon review of the record and 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disabilities, either 
individual or in concert, render the Veteran 
unable to obtain or retain substantially 
gainful employment.

6.  If the Veteran fails to report to any 
scheduled examination((s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination(s) sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for increased ratings, 
as well as the claim for a TDIU.  If the 
Veteran fails, without good cause, to report 
to any scheduled examination, in adjudicating 
each claim, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority (to 
include with respect to the claims for 
increase, whether staged rating, pursuant to 
Hart (cited to above), is appropriate; and, 
with respect to the claim for a TDIU due to 
cervical spine and/or headaches 
disability(ies), whether the criteria for 
invoking the procedures of 38 C.F.R. 
§ 4.16(b), are met). 

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



